Citation Nr: 1143205	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to July 17, 2008 and in excess of 20 percent from July 17, 2008 for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for chondrocalcinosis medial compartment of the left knee.

6.  Entitlement to an initial compensable rating for service-connected bilateral foot plantar fasciitis and calcaneal spurs.

7.  Entitlement to an initial compensable evaluation for residual scar, status post excision of a cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2011, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issues of entitlement to service connection for left shoulder sprain and entitlement to increased evaluation for bilateral foot plantar fasciitis and calcaneal spurs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-connected DDD of the lumbosacral spine has, at its worst, been manifested by pain and forward flexion limited to 60 degrees when additional limitation of motion due to pain is considered.  Forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, and incapacitating episodes have not been demonstrated at any time during the appeal period.

2.  Prior to surgery in January 2009, the Veteran's varicose veins in the right leg were manifested by edema of extremity, aching, and fatigue after prolonged standing and walking, with symptoms relieved by elevation of extremity and compression hosiery.  Since surgery in January 2009, the Veteran's right leg disability has been manifested by well-healed scars from the surgery but no visible varicose veins.  Persistent edema incompletely relieved by elevation of extremity has not been demonstrated at any time during the appeal period.   

3.  During the entire appeal period, the Veteran's varicose veins in the left leg have been manifested by edema of extremity, aching, and fatigue after prolonged standing and walking, with symptoms relieved by elevation of extremity and compression hosiery.  Persistent edema incompletely relieved by elevation of extremity has not been demonstrated at any time during the appeal period.       

4.  During the entire appeal period, the Veteran's left knee chondrocalcinosis of the medial compartment has, at its worst, been manifested by flexion limited to 90 degrees, full extension, and well-healed asymptomatic scars.  Instability and additional limitation of motion due to factors such as pain on use or due to flare-ups have not been demonstrated at any time during the appeal period.

5.  During the entire appeal period, the Veteran's residual scar, status post left wrist cyst excision, has been asymptomatic; the scar has not been shown to be deep, unstable, painful on examination, cause limitation of motion, or measure 144 square inches at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent prior to July 17, 2008, for service-connected DDD of the lumbosacral spine have been met; the criteria for an evaluation in excess of 20 percent have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).   

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected varicose veins of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2010).   

3.  The criteria for an initial evaluation in excess of 10 percent for service-connected varicose veins of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2010).   

4.  The criteria for an initial evaluation in excess of 10 percent for service-connected chondrocalcinosis medial compartment of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5099-5014 (2010).   

5.  The criteria for an initial compensable evaluation for service-connected residual scar, status post left wrist cyst excision have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801 - 7805 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Issues on Appeal

The Veteran filed his original claim for compensation in September 2005.  In September 2006, the RO issued a rating decision granting service connection for (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, (6) residual scar status post removal of neuroma of the right foot, and (7) residual scar, status post excision cyst of the left wrist.  In addition, the RO denied service connection for (8) lacerations on top of head, (9) residuals, status post excision of rule out basal cell carcinomas, actinic keratosis, and an epidermal inclusion cyst, cicatrix, (10) right shoulder sprain, (11) left shoulder sprain, (12) status post avulsion fracture along medial femoral condyle of the right knee, and (13) vasectomy.

On September 17, 2007 (within one year from the date of the notification of the September 2006 rating decision) the RO received a letter from the Veteran which stated, "I would like to appeal the decision that you determined and wish for you to send me the VA Form 9 "Appeal to Board of Veterans' Appeal."  I want to appeal your decisions in items 1-5, service connections and items 3-5 which were determined as not related to service.  The Board construes the Veteran's statement as desiring to appeal (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs; and (10) right shoulder sprain, (11) left shoulder sprain, and (12) status post avulsion fracture along medial femoral condyle of the right knee.

In March 2008, a Statement of the Case was issued for the issues of entitlement to increased evaluations for (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, and (7) residual scar, status post excision cyst of the left wrist, as well as for entitlement to service connection for (10) right shoulder sprain and (12) status post avulsion fracture along medial femoral condyle of the right knee.

A statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals, was received in May 2008 which identified only the issues of right shoulder sprain and status post avulsion fracture along medial femoral condyle of the right knee.

In August 2009, the RO sent a letter to the Veteran essentially advising him that the one-year appeal period from the date of notification of the rating decision and the 60-day procedural period from the date the Statement of the Case was issued had expired, and that the issues of entitlement to increased evaluations for (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, and (7) residual scar, status post excision cyst of the left wrist were final.

The Veteran appealed this decision, and in a November 2010 Supplemental Statement of the Case, the RO found that due to miscommunication regarding the Veteran's address, the Statement of the Case was sent to the wrong location.  The RO found that as a result, there was uncertainty related to his receipt of that document.  The RO determined that as such, all eight issues addressed in the Statement of the Case were considered to have been perfected in a timely manner.  

Service connection for right shoulder sprain and status post avulsion fracture along medial femoral condyle of the right knee was established in a November 2010 rating decision.  This is considered a full grant of benefits for these two issues; and thus, these two issues are no longer on appeal.  

The Board notes that the issues of entitlement to increased evaluations for lumbar spine DDD, right and left lower extremity varicose veins, left knee, bilateral plantar fasciitis, and left wrist scar were certified to the Board in January 2011.  In January 2011, the RO received a letter from the Veteran in which he stated, "I will use this letter to re-baseline what it is I believe you have decided most recently and explain to you where I am not "satisfied" with your decisions."  The Veteran also states, "First, of these decisions and granted conditions I disagree with your determination in the Right Foot - granted - 0% (Plantar fasciitis) ... Secondly, what was not evaluated or if evaluated not reported was my left shoulder sprain."  The January 2011 letter from the Veteran could arguably be construed as implying that he was satisfied with the other issues listed on the November 2010 Supplemental Statement of the Case.  However, the Veteran has not explicitly withdrawn his appeal with respect to the issues of increased evaluations for service-connected lumbar spine degenerative disc disease, varicose veins in the bilateral lower extremities, left knee chondrocalcinosis, left foot plantar fasciitis and calcaneal spurs, or left wrist residual scar.  Therefore, the issues remain in appellate status and are listed above.  

In addition, a 20 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine has been assigned effective from July 17, 2008.  However, absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial ratings assigned to the Veteran's degenerative disc disease of the lumbosacral spine, varicose veins of the bilateral lower extremities, chondrocalcinosis medial compartment of left knee, bilateral plantar fasciitis and calcaneal spurs, and residual scar, status post excision cyst of the left wrist.  As such, the issues on appeal represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in September 2005, January 2006, and March 2006, and as such, the rating assignment issues on appeal fall within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in August 2008, the Veteran was again advised how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
Thus, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2005 and June 2010. 38 C.F.R. § 3.159(c)(4).  Both examiners addressed severity of the Veteran's degenerative disc disease of the lumbosacral spine, varicose veins of the lower extremities, chondrocalcinosis medial compartment of left knee, and residual scar, status post excision cyst of the left wrist in conjunction with physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2010 VA examination report is thorough.  Thus, the examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for degenerative disc disease of the lumbosacral spine, varicose veins of the bilateral lower extremities, chondrocalcinosis medial compartment of left knee, bilateral plantar fasciitis and calcaneal spurs, and residual scar, status post excision cyst of the left wrist.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative disc disease of the lumbosacral spine

The Veteran's service-connected lumbar spine disability has been rated as 10 percent disabling prior to July 17, 2008 and 20 percent disabling since July 17, 2008 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Evans Army Community Hospital medical records indicate that the Veteran presented in November 2005 with complaints of intermittent low back pain midline, worse in the morning, relieved by movement and by medication.  Physical examination demonstrated no muscle spasms and no step deformity.  X-rays revealed mild DJD.  

At the December 2005 VA examination, the Veteran gave no history of low back surgery, injection therapy, or assistive devices and attributed his low back pain to the wear and tear of military service.  The Veteran reported that he was occasionally free of discomfort in the low back, severity ranged from 2 to 10/10, and that he occasionally lost sleep.  The Veteran also reported that he missed work approximately two to three weeks out of the previous year, that flare-ups were by such innocuous means as reaching for a cup of coffee or for a toothbrush, and that alleviation was by Ibuprofen and physical therapy.  Activities of daily living were compromised by the tendency to avoid forcible forward flexion, extension backward, and other vigorous motions with the low back.  The Veteran reported that his occupation at that time did not appear to be influenced by the difficulties but that military service was affected by the inability to carry out usual PT activities.  The examiner noted that it was uncertain how many episodes of acute pain caused loss of time or rest prescriptions over the previous 12 months.  He also noted that flare-ups caused periods of significant discomfort and inability to carry out normal activities though per history such severe flare-ups did not appear to have been often.

Physical examination demonstrated minimal muscle spasm and no tenderness. Forward flexion was from zero to 70 degrees; extension backwards was from zero to 25 degrees.  Lateral flexion and rotation to the left and right were from zero to 30 degrees.  All motion, active and passive, was unreduced by resistance or repetition with no shortening of duration.  The examiner noted an additional loss of forward flexion at 5 to 10 degrees and extensone backward 5 degrees seemed likely.

The Veteran underwent VA examination in June 2010 at which time he complained of moderate daily pain in the low back travelling to the upper lumbar region as well as moderate daily stiffness of the low back.  The Veteran reported one to two flare-ups every three months at which time the pain and stiffness were severe for a duration of between eight and 14 days.  The Veteran noted rest alleviated symptoms but that the estimated extent of impairment on daily activities was 82 percent.  The Veteran reported that he could walk one mile or 30 minutes.  The Veteran denied using ambulatory devices; he also denied numbness, weakness, bladder issues, bowel issues, and erectile dysfunction related to his lumbar spine DDD.  

Physical examination demonstrated forward flexion to 64 degrees, extension to 18 degrees, bilateral lateral flexion to 12 degrees, left lateral rotation to 7 degrees, and right lateral rotation to 6 degrees, all with pain.  The examiner noted that the Veteran's gait and posture were normal, and that the inspection of position of the head, curvatures of the spine, symmetry in appearance and rhythm of spinal motion were also normal.  There was no thoracolumbar spine ankylosis, pain, fatigue, weakness, lack of endurance, or incoordination and no muscle spasm, effusion, instability, tenderness, redness, heat, or abnormal movement.  There was 10-degree additional loss of forward flexion and a 1-degree additional loss of right lateral flexion as well as pain on repetition.  Straight leg raising was negative, and there were no vertebral fractures.  Neurological examination demonstrated no neuritis, neuralgia, or paralysis, patellar and Achilles reflexes were +2 normal.  Pinprick test, temperature test, position sense, vibratory sense, and two point discrimination were normal.  The Veteran reported 1 to 2 incapacitating episodes lasting for 8 to 14 days but noted that they were self-prescribed and that there was no additional treatment prescribed by a physician.  Diagnosis was DDD, lumbosacral spine with recurrent low back sprains.    

In order for a higher disability evaluation to be assigned for the period prior to July 17, 2008, the evidence must demonstrate forward flexion of the thoracolumbar spine not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis, or incapacitating episodes having a total duration of at least 2 weeks.  

In this case, the Board has considered functional loss due to factors such as pain and weakness, weakened movement, excess fatigability, and incoordination pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; Deluca, supra.  An additional 5 to 10 degree loss of flexion was noted by the December 2005 VA examiner demonstrating forward flexion at its worst from 60 to 65 degrees.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability prior to July 17, 2008, at its worst, was manifested by additional limitation of flexion to 60 degrees, and a 20 percent evaluation is warranted.

In order for a disability evaluation higher than 20 percent to be assigned, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks.  

As noted above, concerning additional loss, forward flexion at its worst in June 2010 was to 54.  Thus, the range of motion findings at the December 2005 and June 2010 VA examinations do not meet the criteria for higher than 20 percent disability evaluation.  In addition, as there has been motion of the lumbar spine in all ranges, ankylosis is clearly not demonstrated.  Further, although the Veteran reported self-prescribed incapacitating episodes, as noted above, incapacitation episodes for rating purposes requires bed rest prescribed by a physician and treatment by a physician.  Absent a showing of physician-prescribed bed rest for incapacitating episodes, a higher disability rating under the criteria for intervertebral disc syndrome is also not warranted.  

The Board further finds that a separate disability rating for neurological symptoms is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  In June 2010, the Veteran denied numbness, weakness, bladder issues, bowel issues, and erectile dysfunction related to his lumbar spine DDD.  Neurological examination demonstrated no neuritis, neuralgia, or paralysis, patellar and Achilles reflexes were +2 normal.  Pinprick test, temperature test, position sense, vibratory sense, and two point discrimination were normal.  As such, the medical evidence of record does not identify any separate neurological findings or disability.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. 

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's service-connected impairment of the lumbar spine suggests that he has sufficient symptoms so as to warrant an initial evaluation of 20 percent but not an evaluation in excess of the 20 percent rating assigned pursuant to Diagnostic Code 5243 at any time during the pendency of this appeal.  Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against an evaluation higher than 20 percent, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Varicose veins right and left lower extremities

The Veteran's service-connected varicose veins have been rated as each 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120 which provides for a 10 percent rating for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating for a finding of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating for massive, board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

At the December 2005 VA examination, the Veteran reported that he used some type of support stockings but was not wearing them at that time.  The Veteran reported no surgery or injection although injection therapy had been discussed.  It was also recommended that the Veteran have weight reduction as a means of reducing the swelling and that this was carried out and was helpful in reducing his discomfort level two years prior but not over the prior year.  The Veteran reported pain in both legs on the medial and lateral aspects of the gastrocnemius muscle groups.  The Veteran did not describe any infection, inflammation, ulceration, or abnormal pigmentation and reported that the swelling was worse at the end of the day.  The examiner noted that apparently with limited activity and use of stockings, the Veteran had relatively little swelling throughout the day.  The Veteran reported edema on a continuing basis which would be considerable if he did not use the support hose and elevation.  The Veteran gave no history of intermittent ulceration or eczema or pigmentation or induration, and the examiner noted that he did not find any evidence of infection or inflammation.  The examiner also noted that intermittent edema, aching, and fatigue were definitely noted particularly after prolonged standing or walking with some alleviation by elevation of the extremity and by compression hosiery.  The examiner noted that the varicose veins were definitely present on the medial and lateral aspects of both legs, on the medial aspect of both thighs, and the medial aspect of both feet although these were relatively small.  

Physical examination demonstrated varicose veins with very, very minimal edema noted from the level of the tibial tubercle down to the ankles.  The minute veins were clearly purplish in color, most prominent along the medial aspect of both feet.  There was also a collection of medusa configuration along the medial aspect of the left thigh, approximately 3 centimeters in greatest diameter.  There was no evidence of infection, ulceration, abnormal pigmentation, inflammation or stasis changes in either leg or either ankle or foot at the time of this examination.  The dorsalis pedis, posterior tibial pulses were readily palpable with a normal contour and volume. 

The Veteran underwent right greater and lesser saphenous endovenous laser ablation with extensive phlebectomies in January 2009.  The procedure was noted to be uncomplicated and technically successful.  Prior to the surgery, the Veteran presented for initial visit for varicose veins in January 2009.  

At that time clinical signs included teleagiectases, reticular veins, malleolar flare, varicose veins, edema without skin changes, and skin changes ascribed to venous disease.  Etiologic classification was primary, anatomic distribution was superficial, and pathophysiologic dysfunction was reflux.  The provider noted that the Veteran had had varicose veins for several decades in the lower extremities bilaterally which had recently increased causing worsening symptoms which prompted him to seek medical attention.  The Veteran reported that he had worn compression stockings in the past as often as wearing them for eight months at a time except during the summer months.  The Veteran also reported that leg elevation did improve his discomfort but that his symptoms were getting to the point where they even occurred after long periods of walking (dissimilar, however, from claudication symptoms in that they persist after walking is stopped and worsen when he is not walking). 
 
Physical examination demonstrated that the Veteran's varicosities were present throughout the thighs and medial aspects of the calves bilaterally; there was no evidence of significant venous stasis ulcerations or stasis dermatitis.  Review of the Veteran's venous duplex scan dated in December 2008 demonstrated significant venous insufficiency in the greater saphenous veins bilaterally with direct reflux down through the saphenous veins into the varicosities that were symptomatic.  There were significant varicosities in the lateral aspect of the right foot off the saphenous vein on both sides, and the less saphenous veins on left and right both demonstrated venous insufficiency, worse on the right.  

Four weeks after the surgery, the Veteran developed some inflammatory changes and swelling of the right ankle.  

At the June 2010 VA examination, the Veteran reported that the condition prevented him from exercise and exertion and complained of aching, fatigue, and swelling alleviated by elevation and compression hosiery.  The examiner noted the 2009 vein stripping and plugged sclerosing surgery resulted in very minor scars.  In fact, the examiner noted that there was evidence of well-healed scars which could not be measured appropriately.   In addition, there was some minor pain and swelling recurring symptoms after surgery.  Physical examination demonstrated no varicose veins in the right leg but multiple left leg large varicose veins and trace edema from ankle down.  The edema was not boardlike or persistent.  There were no ulcers, stasis pigmentation, or eczema.  Diagnosis was varicose veins, bilateral lower extremities; it was also noted that the diagnosis had progressed to status post vein stripping and repair, right lower extremity with residual scars.  

As noted above, a higher disability evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity.  At the December 2005 VA examination, the Veteran reported that the edema was present on a continuing basis but that elevation and support hose reduced his symptoms.  At the June 2010 VA examinations, the Veteran reported that his symptoms were relieved by elevation of the extremity and compression hosiery.  Physical examination in December 2005 demonstrated very, very minimal edema from the level of the tibial tubercle down to the ankles; physical examination in June 2010 demonstrated trace edema from ankle down that was not persistent.    

Based on the foregoing, the Board concludes that the Veteran's right and left varicose veins are adequately evaluated at the 10 percent evaluation currently assigned.  The evidence of record demonstrates the presence of large varicose veins bilaterally prior to surgery in 2009 with edema relieved by elevation and compression hosiery and no evidence of varicose veins in the right lower extremity after the 2009 surgery.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's service-connected varicose veins of the bilateral lower extremities does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of the 10 percent ratings assigned pursuant to Diagnostic Code 7120 at any time during the pendency of this appeal.  Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against an evaluation higher than the 10 percent ratings, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Chondrocalcinosis medial compartment of left knee

The Veteran's service-connected left knee disability, chondrocalcinosis of the medial compartment, has been rated as 10 percent disabling by analogy pursuant to 38 C.F.R. § 4.104, Diagnostic Code 5099-5014.  Chondrocalcinosis is a calcification of cartilage, and does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the Veteran's service-connected left knee disability is rated according to the analogous condition of osteomalacia.  Diagnostic Code 5014 provides that the disease will be rated on limitation of motion of affected part, as degenerative arthritis.  

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261.

At the December 2005 VA examination, the Veteran reported bilateral knee pain.  The Veteran gave no history of surgery or injection therapy.  The Veteran reported that he used a brace for physical training exercises.  The Veteran reported no significant discomfort in the knees and no swelling; he denied interference with his activities of daily living.  The Veteran reported that he avoided hard impact activity but denied loss of sleep or time off from work.  The Veteran noted that the severity level was generally in the mild range and that there was no recent periods requiring prescribed bed rest.  The examiner noted that flare-ups as reported did not cause significant limitation of range of motion but that from available records, it could not be documented.  

Physical examination demonstrated no evidence of instability.  Muscle mass and strength were excellent and quadriceps reflex were 2+/2+.  Extension was to zero degrees, and flexion was from zero to 135 degrees with a popping sensation audible.  Neither motion was reduced against resistance or with repetition; nor was there was shortening of duration.  Patella inhibition test was negative, drawer test was negative, and quad reflex was 2+/2+.  With respect to additional loss of motion, the examiner noted that he saw no likelihood of a loss of range of motion.

X-rays in October 2008 of the left knee revealed small joint body and early degenerative changes.

Treatment records from Evans Army Hospital indicate that the Veteran underwent arthroscopic removal of loose body and debridement of the medial plica in December 2008.  Prior to surgery, the Veteran's left knee was tender to palpation at the joint line, and there was full range of motion.  There was no effusion, erythema, warmth, deformity, or popliteal cyst.  The patella was not shifted laterally or medially, and it demonstrated no crepitus.  Lateral patellar retinaculum was not tender on palpation, and there was no medial or lateral instability.  No anterior drawer sign was present, Lachman test did not demonstrate one plane anterior instability, and McMurray, Apley's compression, apprehension tests were negative.  No tenderness was observed on ambulation.      

In December 2008, one week status post left knee surgery, range of motion was from zero to 90 degrees with no pain, 1-2+ swelling, and positive ecchymosis.  In January 2009, the Veteran's gait was within normal limits with moderate ecchymosis post thigh and knee, range of motion was full with pain at end range flexion and with overpressure, muscle strength was 5/5, there was tenderness on palpation at incision sites, posterior thigh, and effusion was +1.  In February 2009, the Veteran's gait was within normal limits, range of motion was full, and muscle strength was 5/5.  There was no tenderness to palpation, and no effusion.  

X-rays in April 2010 of the left knee showed small ossicles adjacent to the medial condyles otherwise knee unremarkable.

At the June 2010 VA examination, the Veteran reported pain, stiffness, swelling, instability, and giving way.  The Veteran reported flare-ups two to three times per week at which time the pain was moderate for duration of between one to two days.  The Veteran denied using ambulatory devices; he also denied episodes of dislocation, recurrent subluxation, inflammatory arthritis, and prosthesis related to his left knee chondrocalcinosis of the medial compartment.  

Physical examination demonstrated a well-healed scar which could not be measured appropriately.  Left knee flexion was to 128 degrees and extension to zero degrees with pain.  The examiner noted that there was no left knee ankylosis; varus/valgus of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal; and medial and lateral menisci were negative.  There was no fatigue, weakness, lack of endurance, or incoordination.  There was a 10-degree additional loss of flexion.  The Veteran's gait was normal and there were no functional limitations on standing and walking.  X-rays showed small ossicles adjacent to the medial condyles.  Diagnosis was chondrocalcinosis medial compartment, left knee; and it was noted that the diagnosis had progressed to arthroscopic repair of left knee with residual scar. 

The medical evidence of record demonstrated no limitation of motion or impairment in the left knee to the degree required for evaluations higher than 10 percent under any of the applicable rating codes.  As noted above, an evaluation higher than 10 percent under Diagnostic Codes 5260 or 5261 based on limitation of motion requires flexion limited to 30 degrees and extension limited to 15 degrees.  At the December 2005 VA examination, flexion was to 135 degrees and extension was to zero degrees; and at the June 2010 VA examination, flexion was to 128 degrees and extension was to zero degrees.  

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, the evidence does not show left knee extension is limited to the extent necessary to meet the criteria for a separate compensable rating for limitation of extension.  In fact, at each VA examination, extension was normal.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Board has taken note of the Veteran's assertions of pain, stiffness, and swelling.  The December 2005 VA examiner noted that flare-ups as reported did not cause significant limitation of range of motion and that he saw no likelihood of any additional loss of motion.  The June 2010 VA examiner noted that there was an additional 10-degree loss of flexion, that the Veteran's gait was normal, and that there were no functional limitations on standing and walking.

Although the June 2010 VA examiner noted an additional 10-degree loss of flexion, there is still no objective evidence of functional loss of motion to 30 degrees of flexion or 15 degrees of extension.  Thus, the Board finds that any functional impairment due to pain is adequately compensated by the 10 percent rating currently assigned for limitation of flexion.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, 10, 20, and 30 percent ratings are warranted for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  However, despite the fact that the Veteran reported giving way and instability of the left knee and that he used a knee brace, at the December 2005 VA examination, there was no evidence of instability.  Evans Army Hospital treatment records prior to the December 2008 surgery showed no medial or lateral instability.  At the June 2010 VA examination, physical examination demonstrated varus/valgus of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal.  

The medical evidence is assigned greater probative weight in determining whether reported symptoms are related to instability.  The Veteran may report symptoms but competent medical authority is required to relate such symptoms to underlying causation.  Here competent medical authority has dissociated reported symptoms from instability.  Accordingly, a preponderance of the evidence is against a finding that instability exists.

The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's left knee disability, but finds that no higher rating is assignable as Diagnostic Code 5256 requires ankylosis and Diagnostic Code 5258 requires dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, clearly not present in this case.

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's service-connected impairment of the left knee does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of the 10 percent rating currently assigned for limitation of flexion pursuant to Diagnostic Codes 5014 and 5260 at any time during the pendency of this appeal. Hart , 21 Vet. App. at 505.  As the preponderance of the evidence is against an evaluation higher than 10 percent, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Residual scar, status post excision of a cyst of the left wrist

The Veteran's service-connected left wrist scar has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended effective October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for service connection was received in September 2005, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.  

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

At the December 2005 VA examination, the Veteran reported a cyst removal apparently from the left forearm.  The examiner noted that there was a scar 5 centimeters by 4 to 7 millimeters which was, at that time, nontender, slightly more pink than the surrounding tissue, with irregular texture and irregular margins.  There was no adherence to the underlying tissue, no elevation, and no depression.  There was also no redness, keloid formation, or drainage.  Diagnosis was status post excision cyst.

X-rays in April 2010 showed essentially normal left wrist.

At the June 2010 VA examination, the Veteran reported pain and stiffness.  The Veteran denied flare-ups as well as ambulatory aids, episodes of dislocation, recurrent subluxation, inflammatory arthritis, and prosthesis.  

Physical examination demonstrated a well-healed scar of the left wrist which could not be measured appropriately.  X-rays showed small ossicle adjacent to the tip of the ulnar styloid.  Diagnosis was status-post excision cyst, left wrist with residual scar and an incidental diagnosis of chronic left wrist strain. 

In this case, the evidence indicates that the scar is not deep, does not cause limitation of motion, does not measure 144 square inches, is not unstable, and is not painful on examination.  The Board notes that the Veteran complained, and the objective evidence indicates, limitation of wrist motion at the June 2010 VA examination.  However, the examiner attributed this limitation of left wrist motion to an incidental diagnosis of chronic left wrist strain and not to the service-connected condition.  In fact, when asked to state all current residuals of the Veteran's status-post excision cyst of the left wrist, the examiner noted a well-healed scar of the left wrist which could not be measured appropriately.   

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's service-connected impairment of the left wrist does not suggest that he has sufficient symptoms so as to warrant an compensable evaluation pursuant to Diagnostic Codes 7801 to 7805 (2006) at any time during the pendency of this appeal.  Hart , 21 Vet. App. at 505.  As the preponderance of the evidence is against a compensable evaluation, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine disability, varicose veins of the lower extremities, left knee disability, or left wrist scar present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities do not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

1.  Entitlement to an initial evaluation of 20 percent for degenerative disc disease of the lumbar spine prior to July 17, 2008 is granted subject to the law and regulations governing the payment of monetary benefits; entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

2.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity is denied.

3.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the left lower extremity is denied.

4.  Entitlement to an initial evaluation in excess of 10 percent for chondrocalcinosis medial compartment of the left knee is denied.

5.  Entitlement to an initial compensable evaluation for residual scar, status post left wrist cyst excision, is denied.


REMAND

Left Shoulder Sprain

As noted above, the Veteran filed his original claim for compensation in September 2005.  In September 2006, the RO issued a rating decision granting service connection for (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, (6) residual scar status post removal of neuroma of the right foot, and (7) residual scar, status post excision cyst of the left wrist.  In addition, the RO denied service connection for (8) lacerations on top of head, (9) residuals, status post excision of rule out basal cell carcinomas, actinic keratosis, and an epidermal inclusion cyst, cicatrix, (10) right shoulder sprain, (11) left shoulder sprain, (12) status post avulsion fracture along medial femoral condyle of the right knee, and (13) vasectomy.

On September 17, 2007 (within one year from the date of the notification of the September 2006 rating decision) the RO received a letter from the Veteran which stated, "I would like to appeal the decision that you determined and wish for you to send me the VA Form 9 "Appeal to Board of Veterans' Appeal."  I want to appeal your decisions in items 1-5, service connections and items 3-5 which were determined as not related to service.

In October 2007, the RO sent a letter to the Veteran notifying him that it could not accept the September 2007 letter as a valid Notice of Disagreement, that it needed the date of the letter with the decision he was in disagreement and he needed to be more specific as to with what he was in disagreement.  In response, the Veteran essentially noted that he disagreed with evaluations assigned for degenerative disc disease of the lumbar spine, varicose veins of both lower extremities, chondrocalcinosis of the medial compartment of the left knee, bilateral plantar fasciitis and small calcaneal spurs, residual scar status post excision cyst of left wrist, and right shoulder sprain.  In addition, the Veteran indicated that he disagreed with the denials of service connection for right shoulder sprain, right shoulder sprain, and status post avulsion fracture along medial femoral condyle of the right knee.  

Under the relevant regulations, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  No special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review. Id.  

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision. A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).

The Board believes that some confusion arose when in October 2007 the Veteran responded to the RO's October 2007 letter.  He stated that he would outline in more detail what he provided in his September 2007 letter and listed (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, (6) residual scar status post removal of neuroma of the right foot.  In addition, the Veteran listed (10) right shoulder sprain three times as well as (12) status post avulsion fracture along medial femoral condyle of the right knee.

In March 2008, the RO issued an Statement of the case for the issues of (1) degenerative disc disease of the lumbosacral spine, (2) varicose veins right lower extremity, (3) varicose veins, left lower extremity, (4) chondrocalcinosis medial compartment of left knee, (5) bilateral plantar fasciitis and small calcaneal spurs, (10) right shoulder sprain, (12) status post avulsion fracture along medial femoral condyle of the right knee.

In this case, the Veteran notified VA that he was appealing the rating decision and specifically indicated that he was appealing the first five issues that were granted service-connection and the third, fourth, and fifth issues that were denied service connection.  Therefore, the Board finds that a timely NOD was submitted with respect to left shoulder sprain.

The RO must now issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Bilateral plantar fasciitis and calcaneal spurs

In a letter from the Veteran received by VA in June 2011, the Veteran reported that his right foot forms a callus in the center of the ball of his foot right behind the middle toe which becomes more and more painful as it grows.  The Veteran reported that he had most recently had the callus removed in April 2011 and had had the callus also removed four months earlier.  

Thus, it is the Board's opinion that the Veteran should be provided the necessary form to enable VA to obtain the above-identified medical records on his behalf.  

In addition, the Veteran has been diagnosed with bilateral pes cavus and bilateral hammertoes of the 4th and 5th digits.  In addition, as noted above, the Veteran reports, and the record indicates that he suffers from a callus which is surgically removed and apparently reoccurs periodically on his right foot.  Thus, it is the Board's opinion that an additional VA examination should be performed to identify all current symptoms and diagnoses related to the Veteran's service-connected bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to service connection for left shoulder sprain.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral foot disability (including medical records dated from December 2010 to April 2011 from Dr. Reed and the USAFA Hospital) that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

 3.  The Veteran should be afforded a VA examination to ascertain the current severity of his service-connected bilateral foot disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

The examiner is asked to determine if the Veteran has a current diagnosis of recurring callus, bilateral pes cavus, and bilateral 4th and 5th hammer toes; and if so, if they are in any way part of his service-connected bilateral foot disability or caused by or aggravated by his bilateral plantar fasciitis.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


